DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Reasons for Allowance
Claims 1-16 and 18-21 is/are allowed on the basis of one (or some) of a number of arguments a presented.  The closest prior art is 20100333116.
The following is an examiner's statement of reasons for allowance:

The storage tiering disclosed by the prior art of record, in general, does not include updating the mapping information to translate the location of the storage object in the virtual machine file to a new location for the storage object in the storage system.  The claims are being allowed after an updated search.

The prior art therefore does not disclose the mapping information translates each of a plurality of locations in the virtual machine file to a corresponding location of a plurality of locations in the storage system,

the plurality of locations in the virtual machine file comprise the location of the storage object in the virtual machine file, and the plurality of locations in the storage system comprise the location of the storage object in storage system;


The examiner has highlighted the above limitations to distinguish the invention over the prior art, however, the claims are allowed for all the limitations that they include and for the context provided by all the limitations, including the ones that are not highlighted above. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 

Claims 2-15, 18-19, and 21 are allowed because they depend from the independent claim(s) 1, 16, and 20.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS E ALLEN whose telephone number is (571)270-3562. The examiner can normally be reached Monday through Thursday 830-630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on (571) 272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/N.E.A/Examiner, Art Unit 2154                                                                                                                                                                                                        
/SYED H HASAN/Primary Examiner, Art Unit 2154